Citation Nr: 0820323	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, bipolar disorder, 
schizophrenia, and a nervous condition.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1983 to 
August 1986.  

This appeal to the Board of Veterans Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder - inclusive of depression, 
bipolar disorder, schizophrenia, and a nervous condition.  
Jurisdiction over his claim was subsequently transferred to 
the RO in St. Petersburg, Florida, and that office forwarded 
the appeal to the Board.  

On his September 2006 hearing election form, the veteran 
requested a hearing at the local RO in St. Petersburg before 
a member (Veterans Law Judge) of the Board.  This type of 
hearing is commonly referred to as a travel Board hearing.  
However, he failed to report for the hearing scheduled for 
June 2007.  He has not explained his absence or requested to 
reschedule the hearing.  Therefore, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  


FINDING OF FACT

There is no credible evidence of an acquired psychiatric 
disorder during service or for many years after, and no 
competent or credible evidence of a link between the 
veteran's current acquired psychiatric disorder - 
irrespective of the specific diagnosis, and his period of 
active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.384 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq (West 
2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The duty to notify was accomplished 
by way of a VCAA letter from the RO to the veteran dated in 
June 2005.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his service-
connection claim; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In addition, more recent April 2006 and May 2007 letters from 
the RO further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. 112 
(Pelegrini II).  But see, too, Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).  

Here, some of the VCAA notice was provided after the initial 
January 2006 AOJ, i.e., RO decision at issue.  But as 
mentioned, in Mayfield IV and Prickett, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that VA can provide any additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, including in a SOC or SSOC, such 
that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  

In this particular instance, the April 2006 VCAA notice was 
provided after the initial AOJ decision in January 2006, but 
the timing defect was cured by the subsequent readjudication 
of the claim in the July 2006 SOC.  So after providing the 
required notice, the RO reconsidered the claim - including 
addressing any additional evidence received in response to 
the notice.  Hence, the timing defect in the April 2006 
notice has been rectified.  

That said, the RO provided an additional VCAA Dingess notice 
in May 2007, but did not go back and again readjudicate the 
claim by way of a subsequent SSOC.  So, in essence, based on 
the above caselaw, the timing defect in the VCAA notice was 
not rectified because the RO did not go back and reconsider 
the claim after providing the required additional VCAA 
notice.  But consider, as well, that the Court also recently 
held the failure of the claimant to submit additional 
evidence following proper notification may constitute a 
waiver of readjudication or render the error harmless.  See, 
e.g., Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  
And, here, the veteran did not submit any additional evidence 
after that May 2007 VCAA notice.  Indeed, he failed to report 
for his scheduled travel Board hearing without showing any 
good cause, at which time he could have submitted testimony 
and additional evidence to further his claim.  So there was 
no reason to readjudicate the claim and provide an SSOC.  
38 C.F.R. §§ 19.31, 19.37 (2007).  

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.  

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the veteran, through submission of his personal 
statements such as his September 2006 substantive appeal (VA 
Form 9), clearly showed actual knowledge of the evidence 
required to substantiate the claim at issue.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claim.  

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA treatment records.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  He also 
submitted personal statements.  

Although the veteran was not provided a VA examination for a 
medical nexus opinion concerning the etiology of his claimed 
psychiatric disorder - including, in particular, whether it 
is attributable to his military service, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are simply not 
met in this case.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  There is already sufficient 
competent medical evidence to adjudicate his service-
connection claim on appeal, such that a VA examination and/or 
opinion would serve no constructive purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

There is no indication the veteran had either treatment or 
diagnosis of any acquired psychiatric disorder while he was 
in the military.  And after service, there is no evidence of 
complaints, treatment or diagnosis for many ensuing years.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There also 
is no competent or credible evidence otherwise suggesting a 
link between his current acquired psychiatric disorder and 
his military service.  So there is no basis for obtaining a 
medical nexus opinion.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A recently issued definition of a "psychosis" 
includes the following specific disorders:  brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Analysis

There is no disputing that the veteran currently has an 
acquired psychiatric disorder, thereby satisfying the first 
element of service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, his VA 
treatment records reveal that he was recently diagnosed with 
major depression in April 2005, a psychotic disorder in June 
2005, chronic psychotic depression in July 2005, and 
schizoaffective disorder in December 2005.  Consequently, the 
determinative issue is whether his acquired psychiatric 
disorder is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Some credible indication this condition was incurred during 
the veteran's military service is essential to his claim for 
service connection, and there is none.  Although there was an 
isolated instance of him noting "depression or excessive 
worry" in a July 1986 SMR, as part of a comprehensive 
medical history report, he did not otherwise seek out medical 
treatment for that problem.  In fact, a review of the his 
SMRs shows no mention of medical treatment, let alone a 
diagnosis, for any psychiatric disorder during service.  
38 C.F.R. § 3.303(b).  The same is true for the several 
ensuing years after his military service ended; there was no 
objective clinical indication of a psychosis within one year 
of his discharge.

Most significantly, there is no competent evidence of a link 
between the veteran's current acquired psychiatric disorder 
and his military service.  In this regard, his VA treatment 
records on file contain no evidence or opinion concerning the 
etiology of his acquired psychiatric disorder.  So there is 
not the required evidence showing a correlation between his 
current disability and his military service.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.  And absent this medical 
nexus evidence, service connection is not warranted.  

Although he contends in his March 2006 NOD that his problems 
with his military commander and his spouse during service led 
to his current mental health disability, as a layman, the 
veteran cannot establish this causal nexus (link) himself, so 
his personal statement attempting to do so is insufficient to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly two decades between 
service and the first documented complaints of an acquired 
psychiatric disorder provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

In addition, as mentioned, there is insufficient evidence of 
a psychosis within one year of discharge from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  None of the listed 
psychoses under 38 C.F.R. § 3.384 has been shown to have been 
manifested in service or within the first year after the 
veteran's separation from service, precluding the 
consideration of chronicity as an alternative basis for nexus 
to service.  

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-497.  To emphasize, there is no evidence that the 
veteran was ever treated in service for any acquired 
psychiatric disorder, and as well, no history of any 
psychiatric complaint, treatment, or diagnosis even for many 
ensuing years.  Overall, the evidence of record does not 
support his claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


